Title: To George Washington from Brigadier General George Clinton, 21 March 1777
From: Clinton, George
To: Washington, George


Fort Montgomery, New York, 21 March 1777. Writes on behalf of a John Griffiths who wants to travel to England to attend to his wife’s estate.
“Some Time since a Relative of Mrs Griffiths (I think a Brother) died in England & by his Will devised to her or her Son a considerable Estate in Lands on Condition the Devissee shoud return to England within a limitted Time & possess it—Mr Griffiths for this Purpose applied to the Convention of this State & obtained Leave to go to England from them; But Govr Tryon refusing to let any Passengergs on Board the Vessel in which Mr Griffiths intended to take Passage without their taking a certain Oath which he conceived inconsistent with his Engagements to the Convention & the Rights of a Freeman refused & was thereby prevented from prosecuting his Journey—He has lately received Information that such Steps are taken that unless he can be speedilly in England his Family are likely to loose their Interest there And proposes waiting on your Excellency for Permission to go there—I can with the greatest Confidence recommend him as a Gentleman of too much Honor & Integrity to make any Ill Use of any Indulgence your Excellency may Please to shew him on this Occasion.”
